Per curiam.
Fredric W. Tokars filed a petition for voluntary surrender of his license to practice law in this State. He admitted to all the allegations in the State Bar’s petition for a special master, the findings of the special master, and this Court’s findings. See In The Matter of Fredric W. Tokars, 264 Ga. 459 (448 SE2d 217) (1994) (Tokars’ petition for voluntary suspension of his license pending the appeal of his criminal conviction was accepted). Tokars also admits, for this proceeding, that his conviction was affirmed and such conviction is a violation of Standard 66 of Bar Rule 4-102 (d). The State Bar of Georgia does not object to the voluntary surrender and the review panel recommends that this Court accept Tokars’ petition.
Upon consideration of the record, this Court adopts the review panel’s recommendation. This Court accepts Fredric W. Tokars’ petition for voluntary surrender of his license to practice law in Georgia, which is tantamount to disbarment, and we order that Tokars’ name be stricken from the roll of attorneys licensed to practice law in this State.

Voluntary surrender of license accepted.


All the Justices concur. Sears, J, disqualified.

McKenney & Froelich, Jerome J. Froelich, Jr., for Tokars.